       Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK



AKF, INC. D/B/A FUNDKITE,

               Plaintiff,


v.                                                          Case No. 1:21-CV-188 (BKS/DJS)

AVANTGARDE SENIOR LIVING
D/B/A AVANTGARDE SENIOR
LIVING OF TARZANA,
and
JASON ADELMAN,

               Defendants.

___________________________________________/


                                         COMPLAINT
       AKF, Inc. d/b/a FundKite, by and through its counsel Kaminski Law, PLLC, for its

Complaint against AvantGarde Senior Living d/b/a AvantGarde Senior Living of Tarzana and

Jason Adelman (collectively referred to herein as the “Defendants”) states as follows:

                                  GENERAL ALLEGATIONS

       1.      AKF, Inc. d/b/a FundKite (“FundKite”) is a New York corporation with its

principal place of business located at 88 Pine Street, 17th Floor, New York, New York 10005.

       2.      AvantGarde Senior Living d/b/a AvantGarde Senior Living of Tarzana

(“AvantGarde”) is a California corporation with its principal place of business at 5645 Lindley

Avenue, Tarzana, California 91356.      Its registered address is 21747 Erwin St., 2nd Floor,

Woodland Hills, California 91367.




                                                1
       Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 2 of 8




       3.      Jason Adelman (“Mr. Adelman”) is an individual that resides at 11 Marine Terrace,

Santa Monica, California 90401. Upon information and belief, Mr. Adelman is the sole owner of

AvantGarde.

       4.      This Court has personal jurisdiction over the Defendants because the Defendants

consented to this Court having personal jurisdiction over them in the contracts between the

Defendants and FundKite.

       5.      This Court has subject matter jurisdiction because the amount at issue exceeds

$75,000 and there is complete diversity of citizenship.

       6.      This Court is the proper venue for this action because the Defendants consented to

this venue in the contracts between the Defendants and FundKite.



                                   FACTUAL ALLEGATIONS

       7.      On or about November 19, 2020, FundKite and AvantGarde entered into a Revenue

Purchase Agreement (the “Agreement”) under which FundKite purchased $516,000.00 in

Receipts, as that term is defined in the Agreement, from AvantGarde. A copy of the Agreement

is attached hereto as Exhibit 1.

       8.      On that same date, Mr. Adelman executed a Guaranty of Performance under which

he unconditionally guaranteed prompt and complete performance of AvantGuarde’s obligations,

defined in the Guaranty of Performance as the Guaranteed Obligations, under the Agreement. The

Guaranty of Performance is included in Exhibit 1 at Pages 18-23.

       9.      On November 25, 2020, FundKite wired $391,815 to AvantGarde to purchase the

Receipts in accordance with the terms of the Agreement.




                                                2
       Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 3 of 8




       10.     Pursuant to the Agreement, FundKite was to obtain the Receipts it purchased from

AvantGarde by debiting $16,125 (the “Initial Estimated Delivery Amount”) from a bank account

designated by AvantGarde into which the Receipts purchased by FundKite were to be deposited

(the “Designated Account”).

       11.     The Initial Estimated Delivery Amount is intended to represent the Specified

Percentage, as that term is defined in the Agreement, of Receipts. The Initial Estimated Delivery

Amount was calculated based on AvantGarde’s actual Receipts prior to the date of the Agreement

determined by FundKite based on a review of historical data such as bank statements, accounts

receivable reports, and credit card receipts provided to FundKite by AvantGarde.

       12.     The Initial Estimated Delivery Amount was subject to a reconciliation procedure

set forth in Section 1.3 of the Agreement, which is an adjustment of the Initial Estimated Delivery

Amount so that subsequent weekly withdrawals from the Designated Account would equal the

Specified Percentage of the actual Receipts collected by AvantGarde.

       13.     On or about January 21, 2021, FundKite received notice that it could not debit the

Initial Estimated Delivery Amount from the Designated Account because the Designated Account

lacked sufficient funds.

       14.     On or about January 21, 2021 FundKite’s CEO contacted Mr. Adelman to inquire

about the interruption to the delivery of Receipts. Mr. Adelman advised FundKite’s CEO during

the call that he had not been depositing checks for services provided by AvantGarde in the

Designated Account. Mr. Adelman then assured FundKite’s CEO that there were now sufficient

funds in the Designated Account to cover the Initial Estimated Delivery Amount and directed

FundKite to initiate an ACH debit of the Initial Estimated Delivery Amount. FundKite initiated

the ACH debit as instructed.



                                                3
       Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 4 of 8




       15.    On January 27, 2021, FundKite received notice that the ACH debit it had initiated

at Mr. Adelman’s direction was returned because the Designated Account had been blocked as a

result of hold being placed on the Designated Account by the bank that, upon information and

belief based upon statements made to FundKite by Mr. Adelman, was at Mr. Adelman’s request.

The hold prevented FundKite from obtaining the Receipts it purchased in the manner agreed to by

FundKite and AvantGarde under the Agreement.

       16.     Section 3.3 of the Agreement requires AvanteGarde to provide FundKite written

notice within 24 hours of any shortage of funds in the Designated Account that will result in a

failed delivery of Receipts or any hold placed on the Designated Account. Despite the fact that

both circumstances existed, AvantGarde failed to provide such required notice to FundKite.

       17.    In Section 2.5 of the Agreement AvantGarde agreed to not take any voluntary

action that would have any adverse effect upon its obligations under the Agreement and that doing

so would be a material breach of the Agreement. Nevertheless, upon information and belief based

upon statements made to FundKite by Mr. Adelman, Mr. Adelman failed to deposit checks into

the Designated Account, which caused the Designated Account to have insufficient funds to

deliver the Receipts in the manner specified in the Agreement.

       18.    Section 3.0 of the Agreement sets forth various events of default under the

Agreement. As of January 27, 2021, AvantGarde was in default under the Agreement because it

had violated Sections 3.3 and 2.5 of the Agreement, refused to remit the Specified Percentage of

its Receipts, placed a hold on the account that prevented FundKite from successfully debiting the

Designated Account and voluntarily interrupted Receipts from being deposited into the Designated

Account.




                                               4
       Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 5 of 8




       19.     On January 29, 2021, FundKite received a wire transfer from AvantGarde in the

amount of $16,125.

       20.     On February 3, 2021, Mr. Adelman instructed FundKite to debit the Initial

Estimated Delivery Amount from the Designated Account on February 5, 2021. FundKite initiated

the February 5, 2021 debit as instructed.

       21.     On February 9, 2021, FundKite received notice that the ACH debit it had initiated

at Mr. Adelman’s direction was returned because the Designated Account was still on hold.

       22.     On or about February 11, 2021, for the first time since the Agreement was entered

into, Mr. Adelman provided evidence of AvantGarde’s sales activity for FundKite to perform a

reconciliation. FundKite performed the reconciliation, but due to the account still being on hold

was unable to debit the Adjusted Delivery Amount from the Designated Account.

       23.     FundKite requested that AvantGarde either resolve the hold on the Designated

Account or designate a new account into which it would deposit its Receipts so FundKite could

debt the Adjusted Delivery Amount going forward. See Exhibit 3. To date, AvantGarde has not

done either.

       24.     FundKite discovered an additional breach of the Agreement while performing the

reconciliation. Upon information and belief, AvantGarde obtained additional working capital that

encumbered receipts and/or future revenue without FundKite’s consent.

       25.     Section 2.11 of the Agreement prohibits AvantGarde from entering into an

arrangement, agreement, or a loan that relates to or encumbers receipts or future revenue with any

party unless FundKite permits AvantGarde to do so in writing.




                                                5
        Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 6 of 8




        26.     Upon information and belief based upon representations made to FundKite by Mr.

Adelman, AvantGarde continues to operate and generate Receipts, but has not delivered any

Receipts to FundKite since January 29, 2021.

        27.     To date, FundKite has not received $387,000 in Receipts that it purchased from

AvantGarde.



                                       COUNT I
                                 BREACH OF AGREEMENT

        28.     FundKite incorporates Paragraphs 1 through 27 of the Complaint as though fully

set forth herein.

        29.     The Agreement is a contract between FundKite and AvantGarde.

        30.     FundKite performed under the Agreement by paying $391,815 to AvantGarde on

November 25, 2020.

        31.     AvantGarde has breached the Agreement by failing to provide FundKite written

notice within 24 hours of any shortage of funds in the Designated Account that will result in a

failed delivery of Receipts or any hold placed on the Designated Account. See Agreement,

Sections 3.0 and 3.3.

        32.     AvantGarde has breached the Agreement because it took voluntary action that had

an adverse effect upon its obligations under the Agreement. See Agreement, Sections 2.5 and 3.0.

Specifically, upon information and belief based upon statements made to FundKite by Mr.

Adelman, Mr. Adelman failed to deposit checks into the Designated Account which caused the

Designated Account to have insufficient funds to deliver the Receipts.

        33.     AvantGarde has breached the Agreement because, upon information and belief, it

entered into an arrangement, agreement or loan that related to or encumbers receipts or future

                                                6
        Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 7 of 8




revenue without obtaining the express permission of FundKite. See Agreement, Section 2.11 and

3.0.

        35.     AvantGarde has breached the Agreement by refusing to remit the Specified

Percentage of Receipts. See Agreement, Section 3.0(b).          AvantGarde has not remitted any

Receipts to FundKite since January 29, 2021 and FundKite.

        36.     AvantGarde has breached the Agreement by placing a hold on the account which

has prevented FundKite from being able to successfully debit the Designated Account since prior

to January 27, 2021. See Agreement, Section 3.0(j).

        37.     AvantGarde has breached the Agreement by entering into an arrangement,

agreement, or a loan that relates to or encumbers receipts and/or future revenue without FundKite’s

written permission. See Agreement, Section 2.11.

        38.     As a result of these breaches of the Agreement by AvantGarde, FundKite has been

damaged in an amount not less than $387,000.

        WHEREFORE, FundKite respectfully requests that this Honorable Court grant a

judgment in its favor and against AvantGarde in the amount of not less than $387,000, plus interest,

costs and attorney’s fees and grant such other and further relief as this Court deems just and proper

considering the facts and circumstances of this case.



                                    COUNT II
                       BREACH OF GUARANTY OF PERFORMANCE

        39.     FundKite incorporates Paragraphs 1 through 38 of the Complaint as though fully

set forth herein.

        40.     The Guaranty of Performance is a contract between FundKite and Mr. Adelman.




                                                 7
       Case 1:21-cv-00188-BKS-DJS Document 1 Filed 02/17/21 Page 8 of 8




       41.     Mr. Adelman breached the Guaranty of Performance by failing to ensure prompt

and complete performance of the Guaranteed Obligations.

       42.     As a result of the breach of the Guaranty of Performance, FundKite has been

damaged in an amount of not less than $387,000.

       WHEREFORE, FundKite respectfully requests that this Honorable Court grant a

judgment in its favor and against Mr. Adelman in the amount of not less than $387,000, plus

interest, costs and attorney’s fees and grant such other and further relief as this Court deems just

and proper considering the facts and circumstances of this case.



Dated: February 17, 2021



                                              Respectfully Submitted,

                                              KAMINSKI LAW, PLLC



                                              __________________________________
                                              SHANNA M. KAMINSKI
                                              40950 Woodward Ave., Ste. 100
                                              Bloomfield Hills, Michigan 48304
                                              (248) 462-7111
                                              skaminski@kaminskilawpllc.com




                                                 8
